         Case 18-35672 Document 2528 Filed in TXSB on 12/03/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                           SOUTHERN DISTRICT OF TEXAS
                                                                                                              ENTERED
                                                                                                              12/03/2019
                                           MOTION AND ORDER
                                       FOR ADMISSION PRO HAC VICE

          Division                     Houston               Main Case Number             18-35672 (DRJ)
           Debtor             In Re:                  Westmoreland Coal Company, et al.


This lawyer, who is admitted to the State Bar of                     New York                   :

                         Name                              Wesley R. Powell
                         Firm                              Willkie Farr & Gallagher LLP
                         Street                            787 Seventh Avenue
                   City & Zip Code                         New York, NY 10019
                      Telephone                            212-728-8000
                                                           New York Bar No. 2671287
               Licensed: State & Number

Seeks to appear as the attorney for this party:

                                               AlixPartners LLP


 Dated: December 2, 2019                    Signed: /s/ Wesley R. Powell




 COURT USE ONLY: The applicant’s state bar reports their status as:                                       .



 Dated:                                     Signed:
                                                             Deputy Clerk



                                                       Order (Docket No. 2518)

         The lawyer shall review the Local Rules, the Complex Case Procedures and the Court's published procedures.
                                       This lawyer is admitted pro hac vice.

Dated:
                                                              United States Bankruptcy Judge
     Signed: December 03, 2019

                                                         ____________________________________
                                                         DAVID R. JONES
                                                         UNITED STATES BANKRUPTCY JUDGE
